Name: Commission Regulation (EEC) No 803/83 of 6 April 1983 re-establishing the levying of customs duties on other sheep and lamb skin leather, falling within subheading 41.03 B II and originating in India, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3377/82 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 89/26 Official Journal of the European Communities 7 . 4. 83 COMMISSION REGULATION (EEC) No 803/83 of 6 April 1983 re-establishing the levying of customs duties on other sheep and lamb skin leather, falling within subheading 41.03 B II and originating in India, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3377/82 apply re-establish the levying of customs duties in respect of the products in question against India, HAS ADOPTED THIS REGULATION : Article 1 As from 10 April 1983 , the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 3377/82 shall be re-established in respect of the following products, imported into the Community and originating in India : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3377/82 of 8 December 1982 applying generalized tariff preferences for 1983 in respect of certain indus ­ trial products originating in developing countries ('), and in particular Article 12 thereof, Whereas, in pursuance of Articles 1 and 9 of that Regulation, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex C, other than those listed in column 4 of Annex A, within the framework of the preferential tariff ceiling fixed in column 9 of Annex A ; Whereas, as provided for in Article 10 of that Regula ­ tion, as soon as the individual ceilings in question are reached at Community level , the levying of customs duties on imports of the products in question origina ­ ting in each of the countries and territories concerned may at any time be re-established ; Whereas, in the case of other sheep and lamb skin leather, the individual ceiling was fixed at 1 563 000 ECU ; whereas, on 30 March 1983, imports of these products into the Community originating in India reached that ceiling ; whereas, it is appropriate to CCT heading No Description 41.03 Sheep and lamb skin leather, except leather falling within heading No 41.06 or 41.08 : B. Other : II . Other Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 April 1983 . For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 363 , 23 . 12. 1982, p. 1 .